Exhibit 10.5

 

Clawback Policy for Awards under the Performance Incentive Plan
as of February 2017

 

1.Per Section VIII(c) of the Performance Incentive Plan (Recapture of Awards),
the following policy shall apply with effect from February 15, 2017.

 

2.In addition to any requirement of applicable law, regulation or listing
standard, the Company in its sole discretion, may require that any compensation
paid or payable under the Performance Incentive Plan be forfeited if not paid or
be repaid to the Employer if already paid, if, in the sole judgment of the
Company, an Employee engages in a “Prohibited Activity” (as defined below) at
any time while employed, or within one year after termination of the Employee’s
employment from the Company and/or a Subsidiary, or within one year after the
payment of the award, whichever occurs latest.

 

3.This policy is not intended to limit the Employee’s ability to make
disclosures to, or initiate or participate in communications with, the EEOC, the
NLRB, the Occupational Safety and Health Administration, the Securities and
Exchange Commission or any other federal, state or local governmental agency or
commission.

 

4.Prohibited Activities are:

 

(a)Non-Disparagement – making any statement, written or verbal, in any forum or
media, or taking any action in disparagement of the Company, a Subsidiary and/or
any Affiliate thereof, including but not limited to negative references to the
Company or its products, services, corporate policies, or current or former
officers or employees, customers, suppliers, or business partners or associates;

 

(b)No Publicity – publishing any opinion, fact, or material, delivering any
lecture or address, participating in the making of any film, radio broadcast or
television transmission, or communicating with any representative of the media
relating to confidential matters regarding the business or affairs of the
Company, a Subsidiary and/or any Affiliate which the Employee was involved with
during the Employee’s employment ;

 

(c)Non-Disclosure of Trade Secrets – failure to hold in confidence all Trade
Secrets of the Company, a Subsidiary and/or any Affiliate that came into the
Employee’s knowledge during the Employee’s employment by the Company, a
Subsidiary or any Affiliate, or disclosing, publishing, or making use of at any
time such Trade Secrets, where the term “Trade Secret” means any technical or
non-technical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers or other information similar to
any of the foregoing, which (i) derives economic value, actual or potential,
from not being generally known to and not being readily ascertainable by proper
means by, other persons who can derive economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy;

 

(d)Non-Disclosure of Confidential Information – failure to hold in confidence
all Confidential Information of the Company, a Subsidiary and/or any Affiliate
that came into the Employee’s knowledge during the Employee’s employment by the
Company, a Subsidiary or any Affiliate, or disclosing, publishing, or making use
of such Confidential Information, where the term “Confidential Information”
means any data or information, other than Trade Secrets, that is valuable to the
Company and not generally known to the public or to competitors of the Company;

 


 

 

(e)Return of Materials – failure of the Employee, in the event of the Employee’s
termination of employment for any reason, promptly to deliver to the Company all
memoranda, notes, records, manuals or other documents, including all copies of
such materials and all documentation prepared or produced in connection
therewith, containing Trade Secrets or Confidential Information regarding the
Company’s business, whether made or compiled by the Employee or furnished to the
Employee by virtue of the Employee’s employment with the Company, a Subsidiary
or any Affiliate, or failure promptly to deliver to the Company all vehicles,
computers, credit cards, telephones, handheld electronic devices, office
equipment, and other property furnished to the Employee by virtue of the
Employee’s employment with the Company, a Subsidiary or any Affiliate;

 

(f)Non-Compete – rendering services for any organization which, or engaging
directly or indirectly in any business which, in the sole judgment of the
Compensation Committee, in the case of an Executive, or the Management
Committee, in case of other Employees, or the Chief Executive Officer of the
Company or any senior officer designated by the Compensation Committee, is or
becomes competitive with the Company;

 

(g)Non-Solicitation – soliciting or attempting to solicit for employment for or
on behalf of any corporation, partnership, or other business entity any employee
of the Company with whom the Employee had professional interaction during the
last twelve months of the Employee’s employment with the Company, a Subsidiary
or any Affiliate; or

 

(h)Violation of Company Policies – violating any written policies of the Company
or a Subsidiary applicable to the Employee, including without limitation the
Company’s insider trading policy.

  



